—Appeal by the petitioners from a judgment of the Supreme Court, Nassau County (Winick, J.), dated October 10, 1995. Cross appeal by the respondent Seretta C. McKnight from stated portions of the same judgment.
Ordered that the cross appeal from the judgment is dismissed, without costs or disbursements, as Seretta C. McKnight is not aggrieved thereby; and it is further,
Ordered that on the appeal by the petitioners the judgment is affirmed, without costs or disbursements, for reasons stated by Justice Winick at the Supreme Court. Thompson, J. P., Ritter, Santucci and Krausman, JJ., concur.